PER CURIAM.
In this Anders1 appeal, appellant challenges the denial of Ms motion to suppress. However, we conclude that we do not have jurisdiction to review this appeal.
Appellant pleaded nolo and asked the trial court to make a finding that the denial of the motion was dispositive. The state attorney argued that the denial was not dispositive because he would go forward with the prosecution in any event on the basis of other evidence. The court did not make a finding that the denial was disposi-tive. In the absence of that finding, this court does not have jurisdiction to entertain tMs appeal. See Brown v. State, 376 So.2d 382, 384 (Fla.1979).
Accordingly, this appeal is dismissed for lack of jurisdiction.
CAMPBELL, A.C.J., and THREADGILL and DAVIS, JJ., Concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).